DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022 has been entered.
Claims 1 – 8, 10 remain pending in the application.

Allowable Subject Matter
Claims 1 – 8, 10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination an engine cooling structure for a motorcycle including an air-cooled engine, which is a drive source, and a front fender provided in front of the air-cooled engine, wherein a cylinder head of the air-cooled engine includes a plurality of cooling fins, the cooling fins being connected to each other by vertical walls extending in a direction of a cylinder axis, an air introduction hole is formed at a front part of the cylinder head of the air-cooled engine such that the air introduction hole opens frontward and a space around an attachment portion for a spark plug and a space in front of the cylinder head communicate with each other through the air introduction hole, a guide portion is formed at the front fender and configured to guide incoming wind toward the air introduction hole, the air introduction hole is disposed at a front surface of the cylinder head, which opens frontward, and is a through-hole which is formed between the vertical walls, and a plug vicinity space, which is a space inside the cylinder head, and a frontward space, which is a space outside of the cylinder head, communicate with each other through the air introduction hole, and the incoming wind is introduced to the inside of the cylinder head through the air introduction hole, and passes through the plug vicinity space so as to collide with the attachment portion for the spark plug, which protrudes upward in the plug vicinity space. The closest prior art references, Okamoto (US 2009/0166120) and Eguchi et al. (US 2005/0092283), teach various elements of the claimed invention but are deficient in the air introduction hole allowing wind to pass through and around the spark plug attachment portion. No other reference cures this deficiency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747